Citation Nr: 0416263	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a disability 
characterized by chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for a low 
back disability, and for chest pains.  He responded by filing 
a January 2000 Notice of Disagreement, and was sent a January 
2000 Statement of the Case by the RO.  He then filed a 
February 2000 VA Form 9, perfecting his appeal of these 
issues.  The veteran originally requested a personal hearing 
before a member of the Board, but subsequently changed his 
request to a personal hearing before an RO hearing officer.  
He testified at such a hearing in May 2000.  

The veteran's claim was originally presented to the Board in 
October 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The veteran also perfected an appeal of the RO's denial of 
service connection for peptic ulcer disease; however, in a 
January 2004 rating decision, the RO awarded the veteran 
service connection for peptic ulcer disease.  Because the 
veteran was awarded the benefit sought on appeal, this issue 
is no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
down stream issues such as the level of compensation); see 
also Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  

The issue of entitlement to service connection for a 
disability characterized by chest pain will be the subject of 
this decision by the Board.  The issue of entitlement to 
service connection for a low back disability will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence of a current disability characterized 
by chest pain for which service connection may be awarded has 
not been presented.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
disability characterized by chest pain have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical center in Alexandria, LA, and these 
records were obtained.  Private medical records have also 
been obtained from Leesville Rural Health Services, 
Crossroads Regional Hospital, Leesville Orthopedic Clinic, 
Allen Parish Hospital, Byrd Regional Hospital, and L.D.V., 
M.D.  The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claims; for 
these reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
April 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 1999, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to December 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a disability 
manifested by chest pains.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  In addition, when certain statutorily-specified 
disabilities, including certain cardiovascular disabilities, 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In support of his claim, the veteran has noted that he served 
in Southwestern Asia during the Persian Gulf War, and alleges 
his chest pain is a symptom of an undiagnosed illness 
resulting from such service.  Service connection may be 
granted to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below.  The symptoms 
must be manifest to a degree of 10 percent or more not later 
than December 31, 2006.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  
38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 
(2003).  

As an initial matter, the Board notes that the veteran has 
already been awarded service connection for hypertension and 
gastrointestinal reflux disease.  The evaluation of the same 
disability under varying diagnoses is forbidden by 
regulation.  38 C.F.R. § 4.14 (2003).  Therefore, his 
hypertension and gastrointestinal reflux disease, and any 
manifestations thereof, will be disregarded in evaluating the 
veteran's pending claim.  

The veteran sought treatment for chest pain on several 
occasions during military service, beginning in the early 
1990's.  In June 1993, he reported episodes of severe right 
upper quadrant pain lasting 1-2 minutes.  On examination in 
January 1996, he was noted to have significant stress in his 
life secondary to personal matters.  A February 1996 
electrocardiogram was abnormal, with sinus tachycardia and a 
T-wave abnormality.  An April 1997 X-ray of the abdomen was 
within normal limits, as was a June 1997 chest X-ray.  

Initially, following service, the veteran underwent a private 
disability determination in October 1997, at which time no 
chest pain was reported by him.  Physical examination was 
negative for any disability of the chest or abdomen.  
Subsequent to service, the veteran has received both private 
and VA medical treatment for a variety of disabilities, 
according to the medical evidence of record.  He has also 
made periodic complaints of chest pain.  

In May 2000, the veteran testified at a personal hearing at 
the RO.  He stated that he first began experiencing chest 
pains while serving in the Persian Gulf.  No history of a 
cardiovascular diagnosis, with the exception of hypertension, 
was reported by the veteran.  

The veteran underwent a VA medical examination in June 2001.  
He reported chest pain, shortness of breath, and fatigue.  
His history of hypertension was noted.  Physical examination 
revealed a tachycardic heart, and tachycardia was diagnosed.  
The veteran also underwent psychiatric examination in May 
2001, and a tendency to exaggerate his symptoms was noted.  

The veteran was given a physical on admission to Crossroads 
Regional Hospital in March 2002.  No history of heart 
trouble, with the exception of hypertension, was noted.  He 
was negative for arrhythmias, angina, and palpations, and 
while his reports of episodic chest pain were noted, these 
were "noncardiac apparently."  A history of cocaine 
dependency and abuse was also noted.  

The veteran was afforded his latest VA medical examination in 
July 2003.  His history of episodic chest pain and 
hypertension was noted.  He also reported shortness of 
breath, but denied fatigue, dizziness, or syncope.  He denied 
any history of myocardial infarction, congestive heart 
failure, or any other heart condition.  Also, no history of 
heart surgery was reported.  On physical examination, the 
veteran had regular rate and rhythm, without murmurs, clicks, 
rubs, or other abnormalities.  He had no edema of the 
extremities.  An EKG revealed a normal sinus rhythm with a 
sinus arrhythmia and a T-wave abnormality.  The final 
assessment was of a normal heart examination.  While the 
veteran's tachycardia was acknowledged by the examiner, 
tachycardia "is a symptom, . . . not a diagnosis."  
Moreover, the more presence of tachycardia "does not in 
itself indicate the veteran has any heart disease."  
Tachycardia "is a symptom of a fast heart rate which is a 
normal occurrence."  It can result from anxiety or 
medications, including cocaine, which the veteran had abused 
in the past.  Finally, the examiner determined that the 
veteran's tachycardia was unrelated to any undiagnosed 
illness resulting from service in the Persian Gulf.  

The veteran has also sought VA medical treatment on several 
occasions since his 1997 service separation.  However, with 
the exception of hypertension and gastrointestinal reflux 
disease, VA treatment records do not reflect a current 
diagnosis of a disability characterized by chest pain.  

After reviewing the totality of the evidence, the Board finds 
that service connection for a disability characterized by 
chest pain must be denied.  The veteran has not presented 
evidence of a current disability characterized by chest pain 
for which service connection may be awarded.  According to 
both the June 2001 and July 2003 VA medical examination 
reports, the veteran exhibits tachycardia; however, a VA 
examiner stated in July 2003 that tachycardia represents "a 
symptom, . . . not a diagnosis," and "does not in itself 
indicate the veteran has any heart disease."  The VA 
examiner further noted that tachycardia may be caused by 
certain medications, including cocaine; the veteran has a 
history of cocaine abuse.  VA is prohibited from awarding 
compensation for disability resulting from drug or alcohol 
abuse.  38 U.S.C.A. § 1110 (West 2002).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Despite the veteran's considerable post-service 
medical treatment, no cause, other than tachycardia, for the 
veteran's chest pain has been identified.  Both the private 
and VA medical records are negative for any diagnosis of a 
chest or abdominal disability, other than hypertension and 
gastrointestinal reflux disease, for which service connection 
may be awarded.  Because tachycardia is not indicative of any 
heart disease, according to the VA medical examiner, and no 
underlying disability has been identified, service connection 
for a disability characterized by chest pain cannot be 
awarded.  Additionally, because the veteran's chest pain has 
been attributed to tachycardia, he does not meet the criteria 
for an undiagnosed illness, for which service connection may 
be awarded under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, 
the claimed chronic disability "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317 (2003).  

The veteran has himself alleged that he has a current 
disability characterized by chest pain, for which service 
connection is warranted.  However, as a layperson, the 
veteran's statements regarding medical diagnosis, etiology, 
and causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented competent 
evidence of a disability manifested by chest pain for which 
service connection may be awarded.  Because evidence of a 
current compensable disability has not been presented, 
service connection for a disability characterized by chest 
pain must be denied.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a disability 
characterized by chest pain is denied.  


REMAND

The veteran seeks service connection for a low back 
disability.  When the Board ordered a new VA medical 
examination in August 2002, it requested that a VA examiner 
determine if the veteran had a disability of the low back, 
and if so, whether such a disability began during military 
service.  When the veteran was examined in July 2003, the 
examiner determined that "very mild degenerative changes" 
were presented, verified by X-ray.  The examiner also stated 
these disabilities were the result of the aging process, but 
declined to indicate any date of onset.  

If the veteran's degenerative changes of the low back began 
during military service, or within a year thereafter, service 
connection may be awarded, regardless of these changes being 
age-related.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309 (2003).  Therefore, it 
becomes necessary for the Board to determine the approximate 
date of onset of the veteran's low back disability.  Because 
the July 2003 VA examination does not discuss the onset of 
the veteran's degenerative changes of the low back, a remand 
is required.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) ("a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders").  

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The veteran should be scheduled for a 
VA orthopedic examination, performed by a 
physician, in order to determine if his 
degenerative changes of the low back were 
incurred during military service, or 
within a year thereafter.  The claims 
file should be reviewed by the examiner 
in conjunction with the examination.  In 
particular, the examiner should note the 
veteran's post-service VA X-ray and 
orthopedic examinations (marked with 
yellow tabs labeled "X-ray - L/S spine 
3/01" and "VAX back - 7/03").  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions:
a)  Does the veteran have any 
current disability or disabilities of the 
low back?  
b)  For any disability of the low 
back identified above, is it likely, as 
likely as not, or unlikely that such a 
disability had its onset during military 
service or, if the back disability 
includes arthritis, whether the arthritis 
was manifest within a year of separation 
from service?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.  Thereafter, the RO should again 
consider the veteran's service connection 
claim for a low back disability in light 
of any evidence added to the record.  If 
any of the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the appeal should be returned 
to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



